DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on November 29, 2021.

Terminal Disclaimers Accepted/Approved
The Electronic Terminal Disclaimers filed on November 29, 2021 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,773,671 B2 has been accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DAVID l. CIESIELSKI on January 31, 2022.

IN THE CLAIMS

2. (Currently Amended)	The computing system according to claim 1, further comprising: a vehicle communications transceiver configured to operatively connect to the first vehicle wirelessly and/or via a wiring harness and is configured to transmit, to the first vehicle, a vehicle data message including a request for diagnostic trouble codes set in the first vehicle. 
3. (Currently Amended)	The computing system according to claim 2, wherein: the vehicle communications transceiver is configured to receive a response to the request for diagnostic trouble codes set in the first vehicle, the response includes time data indicative of when the first DTC was set with respect to a time when the collision occurred, and the collision report includes the time data indicative of when the first DTC was set with respect to a time when the collision occurred.
4. (Currently Amended)	The computing system according to claim 1, further comprising: a network transceiver configured to: operatively connect the computing system to a server, and receive, from the server, computer-readable data indicative of the reference vehicle portion associated with both the component attributable to setting the DTC and the vehicle model associated with the first vehicle.
5. (Currently Amended)	The computing system according to claim 1, wherein the non-transitory computer-readable memory contains computer-readable data indicative 
6. (Currently Amended)	The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein the display is configured to display the collision report that indicates the first DTC is collision-related.
7. (Currently Amended)	The computing system according to claim 6, wherein: the collision report includes a vehicle adjustment selector applicable to the first vehicle, and the program instructions are executable by the one or more processors to: receive a selection of the vehicle adjustment selector; and transmit, to the first vehicle in response to receiving the selection of the vehicle adjustment selector, one or more vehicle data messages that cause the first vehicle to perform an adjustment to the first vehicle, and optionally, the adjustment to the first vehicle includes: calibrating a component on the first vehicle, programming the component on the first vehicle, resetting the component on the first vehicle, or initializing the component on the first vehicle.
8. (Currently Amended)	The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein: the program instructions are executable by the one or more processors to output, onto the display, an image associated with the vehicle model, the image is divided into multiple selectable image portions, a first selectable image portion of the multiple selectable image portions corresponds to a first portion of the vehicle model, the program instructions are executable by the one or more processors to receive a selection of the first selectable image portion, and the program instructions executable by the one or more processors to determine the first damaged portion of the first vehicle use the 
9. (Currently Amended)	The computing system according to claim 8, wherein the program instructions executable by the one or more processors to receive the selection of the first selectable image portion include program instructions executable by the one or more processors to determine that a portion of the display at which the first selectable image portion is displayed is touched.
10. (Currently Amended)	  The computing system according to claim 8, wherein the program instructions executable by the one or more processors to receive the selection of the first selectable image portion include program instructions executable by the one or more processors to select the first selectable image portion based on the first selectable image portion being associated with the first DTC.
11. (Currently Amended)	  The computing system according to claim 8, wherein: the image depicts a generic vehicle, and the image is further associated with at least a second vehicle model identifiable from attributes of a second vehicle that is not a vehicle of the vehicle model associated with the first vehicle, and optionally, the image includes a three dimensional wire frame image.
12. (Currently Amended)	  The computing system according to claim 8, wherein: the program instructions executable by the one or more processors to output the image associated with the vehicle model include program instructions executable by the one or more processors to output, onto the display, a first subset of the multiple selectable image portions, the program instructions are executable by the one or more processors 
13. (Currently Amended)	  The computing system according to claim 1, wherein: the program instructions are executable by the one or more processors to: receive one or more attributes of the first vehicle from a vehicle data message transmitted by an ECU within the first vehicle, and the program instructions executable by the one or more processors to determine the vehicle model associated with the first vehicle include program instructions that are executable by the one or more processors to determine that the one or more attributes match one or more stored attributes mapped to the vehicle model.
14. (Currently Amended)	  The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein the program instructions are executable by the one or more processors to: output a DTC selector onto the display, receive an input indicative of the DTC selector being selected, and output, onto the display in response to receiving the input, DTC data, and wherein the DTC data includes data regarding the first DTC set within the first ECU in the first vehicle.
15. (Currently Amended)	  The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein the program instructions are executable by the one or more processors to: output a damaged portion selector onto the display, receive an input indicative of the damaged portion selector 
16. (Currently Amended)	  The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein the program instructions are executable by the one or more processors to: output a vehicle adjustment selector onto the display, receive a first input indicative of the vehicle adjustment selector being selected, and output, onto the display in response to receiving the first input: vehicle adjustment information regarding a first vehicle adjustment, and a second vehicle adjustment selector.
17. (Currently Amended)	  The computing system according to claim 16, wherein: the program instructions are executable by the one or more processors to: receive a second input indicative of the second vehicle adjustment selector being selected, and output, in response to receiving the second input, a signal or communication to perform a second vehicle adjustment corresponding to the second vehicle adjustment selector, one or both of the first vehicle adjustment or the second vehicle adjustment includes: programming a vehicle component in the first vehicle, initializing a vehicle component in the first vehicle, calibrating a vehicle component in the first vehicle, or resetting a vehicle component in the first vehicle.
18. (Currently Amended)	  The computing system according to claim 1, wherein: the program instructions are executable by the one or more processors to: determine a first 
19. (Currently Amended)	  The computing system according to claim 1, wherein: the program instructions are executable by the one or more processors to: determine a second DTC set within the first ECU or within a second ECU in the first vehicle; and determine the second DTC is non-collision-related, and the collision report indicates the second DTC is non-collision-related.
20. (Currently Amended)	  The computing system according to claim 1, wherein: the program instructions are executable by the one or more processors to: receive at least a portion of an estimate or repair order pertaining to the first vehicle and the collision, and the program instructions executable by the one or more processors to determine the first damaged portion of the first vehicle include program instructions executable by the one or more processors to determine the first damaged portion from the at least a portion of the estimate or repair order.
21. (Currently Amended)	  The computing system according to claim 1, wherein: the program instructions are executable by the one or more processors to: receive an image of the first damaged portion of the first vehicle, compare the image of the first 
22. (Currently Amended)	  The computing system according to claim 1, wherein: the program instructions are executable by the one or more processors to: perform a pre-repair scan of the first vehicle to determine which diagnostic trouble codes are set in the first vehicle prior to the first damaged portion of the first vehicle being repaired; and perform a post-repair scan of the first vehicle to determine which diagnostic trouble codes are set in the first vehicle after the first damaged portion of the first vehicle is repaired.
23. (Currently Amended)	  The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein: the program instructions are executable by the one or more processors to determine a warning regarding repairing the first vehicle based on the warning being mapped to the reference vehicle portion, and to output the warning to the display, and the display is configured to display the warning.
24. (Currently Amended)	  The computing system according to claim 1, wherein: the program instructions are executable by the one or more processors to: determine a possible related collision damage to the first vehicle; and augment the collision report based on the possible related collision damage to the first vehicle.
25. (Currently Amended)	  The computing system according to claim 24, wherein: the program instructions executable by the one or more processors to determine the possible related collision damage to the first vehicle include program instructions executable by the one or more processors to: determine crash and damage data corresponding to a vehicle similar to the first vehicle has one or more parameters of crash data that match or are within a threshold of one or more similar parameters of crash data of the crash and damage data corresponding to the first vehicle, and determine damage data of the crash and damage data corresponding to the vehicle similar to the first vehicle indicates one or more components not included within damage data of the crash and damage data corresponding to the first vehicle, and the possible related collision damage is indicative of the one or more components not included within damage data of the crash and damage data corresponding to the first vehicle.
26. (Currently Amended) 	  The computing system according to claim 24, further comprising: a display connected to the one or more processors, wherein: the program instructions are executable by the one or more processors to: output onto the display an identifier of the possible related collision damage to the first vehicle; and receive a selection of the possible related collision damage, the program instructions to augment the collision report include program instructions to augment the collision report further based on the selection of the possible related collision damage.
27. (Currently Amended)	  The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein: the program instructions are executable by the one or more processors to: determine an amount of deflection at the first damaged portion of the first vehicle, determine possible related 
28. (Currently Amended)	  The computing system according to claim 27, further comprising: one or more laser transmitters and receivers, wherein the program instructions to determine the amount of deflection at the first damaged portion of the first vehicle cause the one or more processors to: make measurements using the one or more lasers and transmitter to generate an outline of the first vehicle; and determine one or more differences in portions of the outline of the first vehicle and portions of an outline of a similar vehicle, and wherein the portions of the outline of the first vehicle and the portions of an outline of a similar vehicle correspond to similar portions of the first vehicle and the similar vehicle.
29. (Currently Amended)	  The computing system according to claim 1, wherein the program instructions executable by the one or more processors to determine that the first DTC is collision-related include program instructions executable by the one or more processors to: determine multiple parameter identifiers associated with the first DTC; normalize first parameter values from the first vehicle that correspond to a particular parameter identifier of the multiple parameter identifiers; normalize second parameter values from the first vehicle that correspond to other parameter identifiers of the multiple parameter identifiers; and determine that the first normalized parameter values deviate from a mean operating parameter value of the particular parameter identifier when the 
30. (Currently Amended)	  The computing system according to claim 1, further comprising: a capture device configured to generate a captured image of the first vehicle; and a display connected to the one or more processors, wherein the program instructions executable by the one or more processors to determine the first damaged portion of the first vehicle include program instructions executable by the one or more processors to: output, onto the display, the captured image of the first vehicle and an image of an undamaged vehicle corresponding to a year, make, and model of the first vehicle, wherein one of the captured image of the first vehicle or the image of undamaged vehicle is overlaid upon another of the captured image of the first vehicle or the image of undamaged vehicle, determine a difference in first edge lines indicative of the first vehicle shown in the captured image of the first vehicle and second edge lines indicative of a vehicle shown in the image of undamaged vehicle at corresponding portions of the first vehicle shown in the captured image of the first vehicle and the vehicle shown in the image of undamaged vehicle.
31. (Currently Amended)	  The computing system according to claim 30, wherein the program instructions executable by the one or more processors to determine the first damaged portion of the first vehicle include program instructions executable by the one or more processors to adjust a scale of one or more of the captured image of the first vehicle or the image of undamaged vehicle.
32. (Currently Amended)	  The computing system according to claim 1, further comprising: a display connected to the one or more processors, wherein the program instructions executable by the one or more processors to determine the first damaged portion of the first vehicle include program instructions executable by the one or more processors to: output one or more measurement fields configured for entry of a gap measurement, wherein the gap measurement indicates a distance between two adjacent vehicle body components, and determine that a particular gap measurement entered into a particular measurement field is greater than a gap measurement between two corresponding adjacent vehicle body components on a reference vehicle corresponding to a year, make, and model that match a year, make, and model corresponding to the first vehicle.

END AMENDMENT

	
Reason for Allowance

Claims 1-32 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: determine a vehicle model associated with a first vehicle; determine a first diagnostic trouble code (DTC) set within a first electronic control unit (ECU) in the first vehicle; determine a first damaged portion of the first vehicle, wherein the first damaged portion indicates where the first vehicle 
As to claims 2-32 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2016/0035150 A1 of Barfield, Jr. et al, discloses a computing system and method comprising: receiving, by one or more computing devices, vehicle data from a plurality of vehicles, the vehicle data including diagnostic trouble codes (DTCs) generated by on-board diagnostic (OBD) systems of the plurality 

U.S. Publication No. 2005/0192727 A1 of Shostak et al, discloses a monitoring components, systems or subsystems of a vehicle by obtaining a measurement of a physical quantity related to the component, system or subsystem and more particularly to monitoring the tires of a vehicle by measuring the temperature of the tires. This invention also relates to obtaining and processing information from or related to one or more components, systems or subsystems of a vehicle wirelessly.

U.S. Publication No. 2005/0273218 A1 of Breed et al, discloses a system for obtaining information about a vehicle or a component therein includes sensors arranged to generate and transmit a signal upon receipt and detection of a radio frequency (RF) signal and a multi-element, switchable directional antenna array. Each antenna element is directed toward a respective sensor and transmitter RF signals toward that sensor and receive return signals therefrom. A control mechanism controls transmission of the RF signals from the antenna elements, e.g., causes the antenna elements to be alternately switched on in order to sequentially transmit the RF signals and receive the 

U.S. Publication No. 2015/0039397 A1 of Fuchs, discloses a system and method for predicting the extent and cost of repair resulting from a vehicle accident. The estimates can be based on one or more of in-vehicle sensor measurements during the accident, external observations such as weather and traffic and road conditions and manually or digitally input accident reports. The gathered information is compared to information in a database from historical accidents and the resulting damage and costs for those. The information is classified according to impact force, direction and location along with the specific type of vehicle. Maintaining and refreshing the information and predictive models in the system.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						February 01, 2022           Primary Examiner, Art Unit 2685